Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-13, and 15-20 are all the claims pending in the application. 
Claims 7, 14, and 21 are cancelled.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are amended.
Claims 1-6, 8-13, and 15-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed August 27, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments and cancellations of the claims.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  Applicant asserts the rejections should be withdrawn, under Step 2B, because conventional search engines only rank by one parameter whereas the present claims require ranking based on at least two parameters and as such the claims reflect significantly more than the abstract idea.  Examiner respectfully does not find this assertion persuasive because the ranking is not an additional element.  The ranking is part of the abstract idea.  The additional elements are evaluated to determine whether the claims recite significantly more than the abstract idea, see MPEP 2106.05.I.  The ranking cannot amount to significantly more than the abstract idea because it is part of the abstract idea.  Accordingly, the rejections are maintained, please see below for the complete analysis of the claims as amended.

Regarding the 103 rejections, the 103 rejections are maintained for the following reasons.  First, Applicant asserts Ulenas does not teach the various claim limitations involving two or more hotel parameters.  Examiner respectfully does not find this assertion percussive because Ulenas explicitly contemplates searching for hotels, e.g. ¶¶[0003], [0009], [0039] and explicitly contemplates using multiple criteria, parameters, and ranges for searching and ranking, e.g. ¶¶[0022], [0024], [0032], [0034] and Fig. 3a.  Thus, Ulenas teaches using two or more hotel parameters as claimed.  Please see below for a complete analysis of the claims as amended.
Second, Applicant asserts Gansean only teaches the use of a single ranking parameter.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not rely on Gansean to teach searching and ranking based on multiple parameters.  Further, Examiner notes Gansean does contemplate multiple ranking parameters, see e.g. Fig. 2, pg. 118 showing a search based on multiple parameters.  Accordingly the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: claims 1, 8, and 15 repeat the word the in the limitation (emphasized) "…ranking hotel grades for each of the hotels the the most important parameter to the least important parameter…"  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-6 and 15-20 are directed to a machine; and claims 8-13 are directed to a process.  Therefore, we proceed to Step 2.

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations: 'ordering each ranked client selected parameter from a most important parameter to a least important parameter based on the importance of each hotel parameter relative to other hotel parameters for the client', 'ranking hotel grades for each of the hotels according to the the 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The judicial exception is not integrated into a practical application.  Claims 1, 8, and 15 all recite the additional elements - storing hotel grades for each of a plurality of hotel parameters based upon reviews of past guests; providing the plurality of hotel parameters to a client; receiving an online selection from the client, wherein the selection includes two or more of the plurality of hotel parameters; and receiving rankings from the client for the plurality of hotel parameters, wherein rankings of the two or more selected plurality of hotel parameters reflect an importance of each hotel parameter relative to other hotel parameters for the client.  
The additional elements of storing hotel grades, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Similarly, the additional elements of providing the hotel 
Claims 1 and 15 further recite the additional elements of "at least one processor unit; at least one memory unit coupled to the at least one processor unit; and, computer readable instructions embodied in the memory unit and executable by the processor unit, wherein execution of the instructions by the processor unit causes the computing system to perform a method of reviewing and selecting hotels based upon graded parameters" and a "non-transitory computer readable medium having computer readable instructions embodied therein, the computer readable instructions being configured to implement a method of reviewing and selecting hotels based upon graded parameters when executed"1, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  
Claims 1, 8, and 15 are directed to an abstract idea because the additional elements of the claims do not integrate the abstract idea into a practical application.


Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The independent claims 1, 8 and 15 are not patent eligible.

Dependent Claims
Claims 2, 9, and 16 are directed to the same abstract idea as claims 1, 8, and 15 because claims 2, 9, and 16 essentially recite displaying more information to the client.  These limitations do not preclude the steps from practically being performed in the mind because a person (e.g. travel agent) can present the information to a client.
The additional elements of claims 3, 10, and 17, when considered individually or in combination, do not integrate the abstract idea because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 4, 11, and 18 are directed to a different abstract idea the independent claims, Mathematical Concepts.  Claims 4, 11, and 18 are directed to the Mathematical Concepts grouping of abstract ideas because the claims explicitly recite performing a calculation in the limitation "calculating updated hotel grades for the hotel parameters".  Examiner does not find the presence of two abstract ideas in these claims renders the claims patent eligible, see Recognicorp, LLC v. Nintendo Co., Ltd., 855 F. 3d 1322, 1327 (stating combining “one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract”).  Further the additional elements of obtaining client grades and written reviews, and storing the updated hotel grades, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of receiving and storing data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claims 5, 6, 12, 13, 19, and 20 further specify the data being selected by the user but these additional elements do not integrate the abstract idea into a practical application because the additional elements still encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulenas, et al, US Pub. No. 2002/0026390, herein referred to as “Ulenas” in view of Ganesan, Kavita, and Chengxiang Zhai. "Opinion-Based Entity Ranking." Information Retrieval 15.2 (2012): 116-150, herein referred to as “Ganesan”.
Regarding claim 1, Ulenas teaches:
a computer system comprising: at least one processor unit; at least one memory unit coupled to the at least one processor unit; and, computer readable instructions embodied in the memory unit and executable by the processor unit (system is implemented on personal computers, ¶[0023]; see also ¶[0020] defining computer),
wherein execution of the instructions by the processor unit causes the computing system to perform a method of reviewing and selecting hotels based upon graded parameters, the method comprising (choosing vacation resorts and hotels, based on individual preferences, ¶[0003].  Additionally please note, the limitation “…causes the computing system to perform a method of reviewing and selecting hotels based upon graded parameters…” does not further limit the scope of the claim because it is the intended use of the computer system, see MPEP 2111.02.II, and because the claim later specifies how it will perform that function):
providing the plurality of hotel parameters to a client (system guides the user to determine user’s preferences by providing parameters, ¶[0024] and Fig. 3a; see also ¶[0009] and ¶[0039] discussing hotel parameters);

wherein the selection includes two or more of the plurality of hotel parameters (user enters and selects criteria, ranges and parameters, ¶¶[0024], [0032]  and Fig. 3a; see also ¶[0035] showing examples of users selecting multiple parameters); 
receiving rankings from the client for the plurality of hotel parameters, wherein rankings of the two or more selected plurality of hotel parameters reflect an importance of each hotel parameter relative to other hotel parameters for the client (users select the criteria ranges, attributes, and other parameters of interest in the order most important to them, ¶¶[0022], [0034]; see also ¶[0035] showing examples of users selecting multiple parameters; and ¶[0037] discussing receiving user’s specifications and preferences); 
ordering each ranked client selected parameter from a most important parameter to a least important parameter based on the importance of each hotel parameter relative to other hotel parameters for the client (user prioritizes importance of each parameter, ¶¶[0022], [0034]); 
ranking hotel grades for each of the hotels according to the the most important parameter to the least important parameter (retrieves products or service offerings from the databases and ranks them in accordance with the user specifications, ¶¶[0025], [0032] and Fig. 3a); 
and displaying a list of hotels to the client based on the hotel grade rank for the selected two or more of the plurality of hotel parameters (product models or service offerings are displayed, ranked according to the user's specifications, ¶[0025] and Fig. 3a; see also Claim 1 explicitly contemplating displaying a list of products or services).  
However Ulenas does not teach but Gansean does teach:

Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
Regarding claim 2, the combination of Ulenas and Ganesan teaches all the limitations of claim 1, as discussed above, and Ulenas further teaches:
displaying hotel information for the client-selected hotel (system displays additional information about product or service, e.g. the associated website ¶¶[0029]-[0030]; see also Fig. 3b).
However, Ulenas does not explicitly teach but Ganesan does teach: 
displaying the hotel grades of each client selected parameter for a client-selected hotel from the list of hotels (displays ratings of parameters in tables 11 and 12, pg. 142)
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with displaying the hotel aspect ratings, as taught by Ganesan, because known work in one field of endeavor may prompt variations of it for use in either the same field based on design incentives or other market forces, MPEP 2143.I.F.  That is, one of ordinary skill would have recognized some users would likely want to see detailed breakdowns of the ratings of the hotels and would have modified the teachings of Ulenas to show ratings for multiple parameters, i.e. as taught by Gansean.

Regarding claim 8, Ulenas teaches:
providing the plurality of hotel parameters to a client (system guides the user to determine user’s preferences by providing parameters, ¶[0024] and Fig. 3a; see also ¶[0009] and ¶[0039] discussing hotel parameters); 
receiving an online selection from the client (user access the system over the internet, ¶[0032] and Fig. 1; see also ¶[0010] discussing system operating over the internet), 
wherein the selection includes two or more of the plurality of hotel parameters (user enters and selects criteria, ranges and parameters, ¶¶[0024], [0032] and Fig. 3a; see also ¶[0035] showing examples of users selecting multiple parameters);
receiving rankings from the client for the plurality of hotel parameters, wherein rankings of the two or more selected plurality of hotel parameters reflect an importance of each hotel parameter relative to other hotel parameters for the client (users select the criteria ranges, attributes, and other parameters of interest in the order most important to them, ¶¶[0022], [0034]; see also ¶[0035] showing examples of users selecting multiple parameters; and ¶[0037] discussing receiving user’s specifications and preferences); 
ordering each ranked client selected parameter from a most important parameter to a least important parameter based on the importance of each hotel parameter relative to other hotel parameters for the client (user prioritizes importance of each parameter, ¶¶[0022], [0034]); 
ranking hotel grades for each of the hotels according to the the most important parameter to the least important parameter (retrieves products or service offerings from the databases and ranks them in accordance with the user specifications, ¶¶[0025], [0032] and Fig. 3a); 
and displaying a the list of hotels to the client based on the hotel grade rank for the selected two or more of the plurality of hotel parameters (product models or service offerings are displayed, ranked 
However Ulenas does not teach but Gansean does teach:
storing hotel grades for each of a plurality of hotel parameters based upon reviews of past guests (dataset included hotel reviews for hotels in 10 major cities, with ratings from 1-5 of five aspects of the hotels pg. 126; see also table 12, pg. 142 showing examples of hotels’ rated aspects).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
Regarding claim 9, the combination of Ulenas and Ganesan teaches all the limitations of claim 8, as discussed above, and Ulenas further teaches:
displaying hotel information for the client-selected hotel (system displays additional information about product or service, e.g. the associated website ¶¶[0029]-[0030]; see also Fig. 3b).
However, Ulenas does not explicitly teach but Ganesan does teach: 
displaying the hotel grades of each client selected parameter for a client-selected hotel from the list of hotels (displays ratings of parameters in tables 11 and 12, pg. 142)
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with displaying the hotel aspect ratings, as taught by Ganesan, because known work in one field of endeavor may prompt variations of it for use in either the same field based on design incentives or other market forces, MPEP 2143.I.F.  That is, one of ordinary skill would have recognized some users 

Regarding claim 15, Ulenas teaches:
A non-transitory computer readable medium having computer readable instructions embodied therein (system is implemented on personal computers, ¶[0024]; see also ¶[0020] defining computer), 
the computer readable instructions being configured to implement a method of reviewing and selecting hotels based upon graded parameters when executed, the method comprising (choosing vacation resorts and hotels, based on individual preferences, ¶[0003].  Additionally please note, the limitation “…causes the computing system to perform a method of reviewing and selecting hotels based upon graded parameters…” does not further limit the scope of the claim because it is the intended use of the computer system, see MPEP 2111.02.II, and because the claim later specifies how it will perform that function):
providing the plurality of hotel parameters to a client (system guides the user to determine user’s preferences by providing parameters, ¶[0024] and Fig. 3a; see also ¶[0009] and ¶[0039] discussing hotel parameters); 
receiving an online selection from the client (user access the system over the internet, ¶[0032]; see also ¶[0010] discussing system operating over the internet),
wherein the selection includes two or more of the plurality of hotel parameters (user enters and selects criteria, ranges and parameters, ¶[0024] and Fig. 3a; see also ¶[0035] showing examples of users selecting multiple parameters); 
receiving rankings from the client for the plurality of hotel parameters, wherein rankings of the two or more selected plurality of hotel parameters reflect an importance of each hotel parameter relative to other hotel parameters for the client (users select the criteria ranges, attributes, and other 
ordering each ranked client selected parameter from a most important parameter to a least important parameter based on the importance of each hotel parameter relative to other hotel parameters for the client (user prioritizes importance of each parameter, ¶¶[0022], [0034]); 
ranking hotel grades for each of the hotels according to the the most important parameter to the least important parameter (retrieves products or service offerings from the databases and ranks them in accordance with the user specifications, ¶¶[0025], [0032] and Fig. 3a); 
and displaying a list of hotels to the client based on the hotel grade rank for the selected two or more of the plurality of hotel parameters (product models or service offerings are displayed, ranked according to the user's specifications, ¶[0025] and Fig. 3a; see also Claim 1 explicitly contemplating displaying a list of products or services).  
However Ulenas does not teach but Gansean does teach:
storing hotel grades for each of a plurality of hotel parameters based upon reviews of past guests (dataset included hotel reviews for hotels in 10 major cities, with ratings from 1-5 of five aspects of the hotels pg. 126; see also table 12, pg. 142 showing examples of hotels’ rated aspects).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
Regarding claim 16, the combination of Ulenas and Ganesan teaches all the limitations of claim 15, as discussed above, and Ulenas further teaches:
displaying hotel information for the client-selected hotel (system displays additional information about product or service, e.g. the associated website ¶¶[0029]-[0030]; see also Fig. 3b).
However, Ulenas does not explicitly teach but Ganesan does teach: 
displaying the hotel grades of each client selected parameter for a client-selected hotel from the list of hotels (displays ratings of parameters in tables 11 and 12, pg. 142)
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with displaying the hotel aspect ratings, as taught by Ganesan, because known work in one field of endeavor may prompt variations of it for use in either the same field based on design incentives or other market forces, MPEP 2143.I.F.  That is, one of ordinary skill would have recognized some users would likely want to see detailed breakdowns of the ratings of the hotels and would have modified the teachings of Ulenas to show ratings for multiple parameters, i.e. as taught by Gansean.

Claim 3-6, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ulenas and Ganesan, further in view of Ghahramani, US Pat. No. 2016/0371798, herein referred to as “Ghahramani”
Regarding claim 3, the combination of Ulenas and Ganesan teaches all the limitations of claim 2, as discussed above, and does not explicitly teach but Ghahramani does teach:
receiving booking information from the client (user completes bookings and reservations, ¶[0047]).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system based on hotel aspect ratings of Ulenas and Ganesan with the booking and reservation system of Ghahramani because Ulenas explicitly suggests doing so, MPEP 2143.I.G.  Specifically, Ulenas suggests using the system of Ulenas to direct user to websites associated with the product or service to purchase 
Regarding claim 4, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 3, as discussed above, and Ganesan further teaches:
 obtaining client-inputted hotel grades for the client-selected hotel (obtained hotel reviews of five aspects on a scale of 1-5 from TripAdvisor, pg. 126); 
obtaining a client-inputted written review for the client-selected hotel (obtained free-text reviews from TripAdvisor, pg. 126).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
However, the combination of Ulenas, Ganesan and Ghahramani does not explicitly teach:
 calculating updated hotel grades for the hotel parameters; and storing the updated hotel grades for the hotel parameters 
Nonetheless, it would have been obvious, as the time of filing, to calculate and store updated hotel grades because duplication of parts is obvious unless a new and unexpected result is produced, MPEP 2144.04.VI.B.  That is, Ganesan teaches obtaining users’ ratings and reviews and calculating hotel grades, pgs. 126, 141-142.  Obtaining more ratings and reviews and recalculating hotel grades is simply 2
Regarding claim 5, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 4, as discussed above, and Ganesan further teaches:
wherein each of the plurality of hotel parameters are selected from the group consisting of room feature, convenience of location, value for money, hotel characteristic, hotel service, amenity, and combinations thereof (Ganesan teaches at least two parameters, including room (amenity) and service (hotel characteristic), pg. 126; see also Table 7, pg. 132 listing various parameters)
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
Regarding claim 6, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 5, as discussed above, and Ganesan further teaches:
the room feature is selected from the group consisting of nicely furnished rooms, well appointed bathrooms, views, cleanliness of rooms, kitchen, refrigerator, microwave, and combinations thereof; wherein the convenience of location is selected from the group consisting of restaurants nearby, distance from center of town, distance to airport, near public transportation, neighborhood safety, distance from attractions, ambience of hotel, environmental setting of the hotel, and combinations 
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 

Regarding claim 10, the combination of Ulenas and Ganesan teaches all the limitations of claim 9, as discussed above, and does not explicitly teach but Ghahramani does teach:
receiving booking information from the client (user completes bookings and reservations, ¶[0047]).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system based on hotel aspect ratings of Ulenas and Ganesan with the booking and reservation system of Ghahramani because Ulenas explicitly suggests doing so, MPEP 2143.I.G.  Specifically, Ulenas suggests using the system of Ulenas to direct user to websites associated with the product or service to purchase the selected product models or service offerings, ¶[0030].  It would have been obvious to combine the hotel ranking system based on hotel aspect ratings of Ulenas and Ganesan with the booking and 
Regarding claim 11, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 10, as discussed above, and Ganesan further teaches:
 obtaining client-inputted hotel grades for the client-selected hotel (obtained hotel reviews of five aspects on a scale of 1-5 from TripAdvisor, pg. 126); 
obtaining a client-inputted written review for the client-selected hotel (obtained written reviews from TripAdvisor, pg. 126).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
However, the combination of Ulenas, Ganesan and Ghahramani does not explicitly teach:
 calculating updated hotel grades for the hotel parameters; and, storing the updated hotel grades for the hotel parameters 
Nonetheless, it would have been obvious, as the time of filing, to calculate and store updated hotel grades because duplication of parts is obvious unless a new and unexpected result is produced, MPEP 2144.04.VI.B.  That is, Ganesan teaches obtaining users’ ratings and reviews and calculating hotel grades.  Obtaining more ratings and reviews and recalculating hotel grades is simply duplicating the 3
Regarding claim 12, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 11, as discussed above, and Ganesan further teaches:
wherein each of the parameters are selected from the group consisting of room feature, convenience of location, value for money, hotel characteristic, hotel service, amenity, and combinations thereof (Ganesan teaches at least two parameters, including room (amenity) and service (hotel characteristic), pg. 126; see also Table 7, pg. 132 listing various parameters)
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
Regarding claim 13, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 12, as discussed above, and Ganesan further teaches:
wherein the room feature is selected from the group consisting of nicely furnished rooms, well appointed bathrooms, views, cleanliness of rooms, kitchen, refrigerator, microwave, and combinations thereof; wherein the convenience of location is selected from the group consisting of restaurants nearby, distance from center of town, distance to airport, near public transportation, neighborhood safety, distance from attractions, ambience of hotel, environmental setting of the hotel, 
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 

Regarding claim 17, the combination of Ulenas and Ganesan teaches all the limitations of claim 16, as discussed above, and does not explicitly teach but Ghahramani does teach:
wherein the method further comprises: receiving booking information from the client (user completes bookings and reservations, ¶[0047]).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system based on hotel aspect ratings of Ulenas and Ganesan with the booking and reservation system of Ghahramani because Ulenas explicitly suggests doing so, MPEP 2143.I.G.  Specifically, Ulenas suggests using the system of Ulenas to direct user to websites associated with the product or service to purchase 
Regarding claim 18, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 17, as discussed above, and Ganesan further teaches:
 obtaining client-inputted hotel grades for the client-selected hotel (obtained hotel reviews of five aspects on a scale of 1-5 from TripAdvisor, pg. 126); 
obtaining a client-inputted written review for the client-selected hotel (obtained written reviews from TripAdvisor, pg. 126).
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
However, the combination of Ulenas, Ganesan and Ghahramani does not explicitly teach:
 calculating updated hotel grades for the hotel parameters; and, storing the updated hotel grades for the hotel parameters 
Nonetheless, it would have been obvious, as the time of filing, to calculate and store updated hotel grades because duplication of parts is obvious unless a new and unexpected result is produced, MPEP 2144.04.VI.B.  That is, Ganesan teaches obtaining users’ ratings and reviews and calculating hotel grades.  Obtaining more ratings and reviews and recalculating hotel grades is simply duplicating the 4
Regarding claim 19, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 18, as discussed above, and Ganesan further teaches:
wherein each of the parameters are selected from the group consisting of room feature, convenience of location, value for money, hotel characteristic, hotel service, amenity, and combinations thereof (Ganesan teaches at least two parameters, including room (amenity) and service (hotel characteristic), pg. 126; see also Table 7, pg. 132 listing various parameters)
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 
Regarding claim 20, the combination of Ulenas, Ganesan, and Ghahramani teach all the limitations of claim 19, as discussed above, and Ganesan further teaches:
wherein the room feature is selected from the group consisting of nicely furnished rooms, well appointed bathrooms, views, cleanliness of rooms, kitchen, refrigerator, microwave, and combinations thereof; wherein the convenience of location is selected from the group consisting of restaurants nearby, distance from center of town, distance to airport, near public transportation, neighborhood safety, distance from attractions, ambience of hotel, environmental setting of the hotel, 
Further, it would have been obvious, at the time of filing, to combine the hotel ranking system of Ulenas with the stored hotel ratings of Ganesan because simple substitution of one known element for another to obtain predictable results is obvious, MPEP 2143.I.B.  Ulenas teaches a method of ranking hotels based on retrieving data from product and service databases, and advertising databases, ¶[0025] and Fig. 1.  One of ordinary skill could have substituted the various databases of Ulenas with the stored reviews of Ganesan, with the predictable results of ranking based on consumer reviews instead of advertisements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, the limitations "wherein execution of the instructions by the processor unit causes the computing system to perform a method of reviewing and selecting hotels based upon graded parameters" and "the computer readable instructions being configured to implement a method of reviewing and selecting hotels based upon graded parameters when executed" do not further limit the scope of the claim because the limitations are only reciting the intended use of the systems, see MPEP 2111.02.II, and because the claims later specify how they will perform that function.
        2 Additionally, for the sake of compact prosecution Examiner also notes Ghahramani teach a process that updates recommendation information for the user and stores the updated data, ¶¶[0091], [0093]). 
        3 Additionally, for the sake of compact prosecution Examiner also notes Ghahramani teach a process that updates recommendation information for the user and stores the updated data, ¶¶[0091], [0093]). 
        4 Additionally, for the sake of compact prosecution Examiner also notes Ghahramani teach a process that updates recommendation information for the user and stores the updated data, ¶¶[0091], [0093]).